DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
Response to Amendment
Claims 1, 6-7, and 21-22 were amended. Claims 1-13 and 21-27 remain pending in the application and are provided to be examined upon their merits.
Except as detailed below with regard to claim 7 under 35 U.S.C. 112(a), the Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Final Office Action mailed February 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 7 recites the limitation "determining the training data does not include sufficient data for accurate predictions based at least in part on a confidence level associated with the training data is below a threshold level;" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "determining the training data does not include sufficient data for accurate predictions based at least in part on a confidence level associated with the training data is below a threshold level". 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-13 and 21-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-13 and 21-27 are directed to the abstract idea of: storing computer-executable instructions that, when executed cause to perform operations comprising: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving claims data indicating a claim status, the claim status including at least one of a pending status, a paid status, or a denied status; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); generating metrics based at least in part on the claims data, the metrics including: a first metric including a first number of the claims from the claims data; a second metric including a second number of the claims indicated to be paid; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a third metric including price data representing a contractual price for individual ones of the second number of the claims; and a fourth metric including a plan responsibility value associated with the second number of the claims; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating training data by using a portion of the claims data associated with the metrics; generating additional training data by resampling the portion of the claims data based at least in part on the training data including insufficient data for accurate predictions; training models using the training data to classify input metrics by metrics categories and to predict output reserves and determine associated weights for the metrics, wherein training the models includes (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating an actuarial model to receive the input metrics and to determine the output reserve; determining a reserve prediction value using the actuarial model; storing the metrics and the reserve prediction value as data objects, the data objects including a label with a current date; causing to change an amount of money held in reserve based at least in part on the reserve prediction value; and generating a display of the metrics and the reserve prediction value, the including one or more selectable options to change one or more of the metrics. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. wherein the operations further comprise: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a change threshold based at least in part on a pattern of incremental changes for the claim status of the claims being denied during a specified time period; determining that a change in a denial rate exceeds the change threshold based at least in part on the first metric and the second metric; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating an alert based at least in part on the change in the denial rate exceeding the change threshold; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sending notification data representing the alert, the notification data causing to initiate and display at least a portion of the alert. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 3. the operations further comprising: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a time series graph associated with the denial rate within the specified time period; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) indicating on the time series graph the change in the denial rate exceeding the change threshold. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4. wherein the reserve prediction value comprises a first reserve prediction value, and the operations further comprise: receiving an indication that the contractual price has increased or decreased; causing the third metric to be updated to an updated third metric based at least in part on the indication; determining, using the actuarial model, a second reserve prediction value based at least in part on the updated third metric; and causing to change the amount of money held in reserve based at least in part on the second reserve prediction value. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5. wherein the reserve prediction value comprises a first reserve prediction value, and the operations further comprise: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to display the first metric, the second metric, the third metric, and the fourth metric as editable fields; receiving input data representing user input to change at least one of the first metric, the second metric, the third metric, or the fourth metric; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a second reserve prediction value based at least in part on the input data; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to display the second reserve prediction value. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6: receiving data associated with claims; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining metrics based at least in part on the data, the metrics including: a first metric including a first number of the claims from the data; a second metric including a second number of the claims indicated to be paid; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a third metric including price data representing a contractual price for individual ones of the second number of the claims; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating training data using a portion of the data associated with the metrics; training models using the training data to classify input by metrics categories and to predict an output reserve, wherein the models includes an actuarial model to receive input metrics and to determine the output reserve; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a reserve prediction value using the actuarial model; storing the metrics and the reserve prediction value as data objects, the data objects including a label with a current date; and causing to change an amount of money held in reserve based at least in part on the reserve prediction value. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7: determining the training data does not include sufficient data for accurate predictions based at least in part on a confidence level associated with the training data is below a threshold level; generating additional data for the training data by resampling the portion of the data associated with the metrics; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a display of the metrics and the reserve prediction value, including one or more selectable options to change one or more metrics. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8. wherein the data comprises first data and the metrics comprises first metrics, and further comprising: receiving second data associated with the claims; determining second metrics based at least in part on the second data, a fourth metric of the second metrics includes a plan responsibility value associated with the second number of the claims; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) training new models using the second data as new training data, the new models includes a second actuarial model. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9: determining that a denial rate change exceeds a threshold based at least in part on the first metric and the second metric; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating an alert based at least in part on the denial rate change. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10, the method of claim 9, wherein the alert identifies one or more factors affecting the denial rate change the one or more factors including one or more of a benefit design change, a premium rate change, or an aging members block. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11: generating a time series graph associated with the denial rate change; and sending notification data representing the alert, the notification data to initiate and display at least a portion of the alert and the time series graph. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12. wherein the reserve prediction value comprises a first reserve prediction value, and further comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to display at least one of the first metric, the second metric, or the third metric as editable fields; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving input data representing user input to change the at least one of the first metric, the second metric, or the third metric; determining a second reserve prediction value based at least in part on the input data; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to display the second reserve prediction value. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13: receiving second input data representing second user input to save the change to the at least one of the first metric, the second metric, or the third metric; and generating a second actuarial model based at least in part on saving the change. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 21: storing first computer-executable instructions that, when executed, cause to perform operations comprising: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving data associated with claims; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining one or more metrics from the data based at least in part on information correlated with predicting reserves for the claims; generating training data using a portion of the data associated with the one or more metrics; generating additional training data by resampling the portion of the data based at least in part on the training data including insufficient data for accurate predictions; training an actuarial model using the training data to receive input metrics and output a reserve prediction; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a reserve prediction value using the actuarial model; storing the metrics and the reserve prediction value as data objects; and causing to change an amount of money held in reserve based at least in part on the reserve prediction value. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 22. wherein generating the additional training data further comprises: generating the additional training data by projecting claims data from the data associated with the claims and projecting corresponding metrics. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 23: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating new training data by including the data objects with the training data; and training a new actuarial model using the new training data. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 24: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a display of the one or more metrics and the reserve prediction value, including one or more selectable options to change at least one of the one or more metrics. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a time series graph associated with the one or more metrics within a specified time period; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining that a rate of change for at least one of the one or more metrics exceeds a threshold; and (mathematical relationships, fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) indicating on the time series graph the rate of change for the at least one of the one or more metrics exceeding the threshold. (mathematical relationships, fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) performing stochastic modeling on the one or more metrics; determining a confidence level for the one or more metrics; and determining to automatically perform data analysis daily based at least part on the confidence level being above a threshold. (mathematical relationships, mathematical formulas or equations, mathematical calculations. fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 27: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) performing stochastic modeling on the one or more metrics; determining a confidence level for the one or more metrics; (mathematical relationships, mathematical formulas or equations, mathematical calculations. fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) changing a second metric of the one or more metrics based at least in part on the confidence level being below a threshold level; (mathematical relationships, fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) storing the one or more metrics as data objects including labels for dates; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating new training data by including the data objects with the training data; (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) training a second actuarial model using the new training data; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a third prediction using the second actuarial model. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 6, and 21 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 6 and is described by the steps of independent claim 21. 
Claim 1: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "system", "one or more processors", "computer-readable media", "an application", "a user interface", and "one or more machine learning (ML) [models]". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "system", "one or more processors", "computer-readable media", "an application", "a user interface", and "one or more machine learning (ML) [models]" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving claims data indicating … a denied status", "generating metrics based at … the metrics including", "a first metric including … the claims data", "a second metric including … to be paid", "a third metric including … the claims; and", "a fourth metric including … of the claims", "generating training data by … with the metrics", "generating additional training data … for accurate predictions", "training one or more … ML models includes", "generating an actuarial model … the output reserve", "determining a reserve prediction … the actuarial model", "storing the metrics and … a current date", "causing an application to … prediction value; and" and "generating a user interface … of the metrics") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving claims data indicating … a denied status", "generating metrics based at … the metrics including", "a first metric including … the claims data", "a second metric including … to be paid", "a third metric including … the claims; and", "a fourth metric including … of the claims", "generating training data by … with the metrics", "generating additional training data … for accurate predictions", "training one or more … ML models includes", "generating an actuarial model … the output reserve", "determining a reserve prediction … the actuarial model", "storing the metrics and … a current date", "causing an application to … prediction value; and", "generating a user interface … of the metrics" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving claims data indicating … a denied status", "generating training data by … with the metrics", "generating additional training data … for accurate predictions", "training one or more … ML models includes", "storing the metrics and … a current date", "generating a user interface … of the metrics" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "training one or more … ML models includes", "causing an application to … prediction value; and", "generating a user interface … of the metrics" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving claims data indicating … a denied status", "generating training data by … with the metrics", "generating additional training data … for accurate predictions", "training one or more … ML models includes", "storing the metrics and … a current date", "generating a user interface … of the metrics", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 6: Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 6 further to the abstract idea includes additional elements of "an application", and "one or more machine learning (ML) [models]". However, independent claim 6 does not include additional elements that are sufficient to integrate the exception into a practical application because "an application", and "one or more machine learning (ML) [models]" of independent claim 6 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving data associated with claims", "determining metrics based at … the metrics including", "a first metric including … from the data", "a second metric including … be paid; and", "a third metric including … of the claims", "generating training data using … with the metrics", "training one or more … the output reserve", "determining a reserve prediction … the actuarial model", "storing the metrics and … current date; and" and "causing an application to … reserve prediction value") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving data associated with claims", "determining metrics based at … the metrics including", "a first metric including … from the data", "a second metric including … be paid; and", "a third metric including … of the claims", "generating training data using … with the metrics", "training one or more … the output reserve", "determining a reserve prediction … the actuarial model", "storing the metrics and … current date; and", "causing an application to … reserve prediction value" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving data associated with claims", "generating training data using … with the metrics", "training one or more … the output reserve", "storing the metrics and … current date; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "training one or more … the output reserve", "causing an application to … reserve prediction value" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving data associated with claims", "generating training data using … with the metrics", "training one or more … the output reserve", "storing the metrics and … current date; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 1, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 6 is ineligible. 
Claim 21: Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 21 further to the abstract idea includes additional elements of "system", "one or more processors", "computer-readable media", and "an application ". However, independent claim 21 does not include additional elements that are sufficient to integrate the exception into a practical application because "system", "one or more processors", "computer-readable media", and "an application " of independent claim 21 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving data associated with claims", "determining one or more … for the claims", "generating training data using … or more metrics", "generating additional training data … for accurate predictions", "training an actuarial model … a reserve prediction", "determining a reserve prediction … the actuarial model", "storing the metrics and … data objects; and" and "causing an application to … reserve prediction value") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving data associated with claims", "determining one or more … for the claims", "generating training data using … or more metrics", "generating additional training data … for accurate predictions", "training an actuarial model … a reserve prediction", "determining a reserve prediction … the actuarial model", "storing the metrics and … data objects; and", "causing an application to … reserve prediction value" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving data associated with claims", "generating training data using … or more metrics", "generating additional training data … for accurate predictions", "training an actuarial model … a reserve prediction", "storing the metrics and … data objects; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "training an actuarial model … a reserve prediction", "causing an application to … reserve prediction value" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 6 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving data associated with claims", "generating training data using … or more metrics", "generating additional training data … for accurate predictions", "training an actuarial model … a reserve prediction", "storing the metrics and … data objects; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 6 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 21 is ineligible. 
Independent Claims: Nothing in independent claims 1, 6, and 21 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-5, 7-13, and 22-27 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 2: Dependent claim 2 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a first application", "a second application", and "a computing device" of dependent claim 2 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("determining a change threshold … specified time period", "determining that a change … the second metric", "generating an alert based … change threshold; and" and "sending notification data representing … of the alert") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 7: Dependent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a user interface", and "[new] ML [models]" of dependent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("determining the training data … a threshold level", "generating additional data for … the metrics; and" and "generating a user interface … or more metrics") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "determining the training data … a threshold level", "generating additional data for … the metrics; and" and "generating a user interface … or more metrics" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 7 is ineligible. 
Claim 8: Dependent claim 8 does not include additional elements that are sufficient to integrate the exception into a practical application because, "[new] ML [models]" of dependent claim 8 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving second data associated with the claims", "determining second metrics based … the claims; and" and "training new ML models … second actuarial model") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving second data associated with the claims", "determining second metrics based … the claims; and" and "training new ML models … second actuarial model" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a first application", "a second application", and "a computing device" of dependent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("generating a time series … rate change; and" and "sending notification data representing … time series graph") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "generating a time series … rate change; and" and "sending notification data representing … time series graph" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 2 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a user interface" of dependent claim 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("causing a user interface … as editable fields", "receiving input data representing … the third metric", "determining a second reserve … input data; and" and "causing the user interface … reserve prediction value") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "causing a user interface … as editable fields", "receiving input data representing … the third metric", "determining a second reserve … input data; and" and "causing the user interface … reserve prediction value" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 24: Dependent claim 24 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a user interface" of dependent claim 24 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("generating a user interface … or more metrics") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "generating a user interface … or more metrics" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 24 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "generating a time series … time period; and" and "indicating on the time … the change threshold". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "receiving an indication that … increased or decreased", "causing the third metric … on the indication", "determining, using the actuarial … third metric; and" and "causing the application to … reserve prediction value". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 8 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "causing the user interface … as editable fields", "receiving input data representing … the fourth metric", "determining a second reserve … input data; and" and "causing the user interface … reserve prediction value". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 12 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 12 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "receiving second data associated with the claims", "determining second metrics based … the claims; and" and "generating a second actuarial … the second metrics". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 8 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds additional method steps of "determining that a denial … second metric; and" and "generating an alert based … denial rate change". However, the additional method steps of dependent claims 9 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 13: Dependent claim 13 adds additional method steps of "receiving second input data … third metric; and" and "generating a second actuarial … saving the change". However, the additional method steps of dependent claims 13 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 8 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 13 is ineligible. 
Claim 22: Dependent claim 22 adds an additional method step of "generating the additional training … projecting corresponding metrics". However, the additional method step of dependent claims 22 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 8 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 23: Dependent claim 23 adds an additional method step of "generating new training data … new training data". However, the additional method step of dependent claims 23 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 1, and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 23 is ineligible. 
Claim 25: Dependent claim 25 adds additional method steps of "generating a time series … specified time period", "determining that a rate … a threshold; and" and "indicating on the time … exceeding the threshold". However, the additional method steps of dependent claims 25 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 24 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 24 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 25 is ineligible. 
Claim 26: Dependent claim 26 adds additional method steps of "performing stochastic modeling on … or more metrics", "determining a confidence level … more metrics; and" and "determining to automatically perform … above a threshold". However, the additional method steps of dependent claims 26 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 26 is ineligible. 
Claim 27: Dependent claim 27 adds additional method steps of "performing stochastic modeling on … or more metrics", "determining a confidence level … or more metrics", "changing a second metric … a threshold level", "storing the one or … labels for dates", "generating new training data … the training data", "training a second actuarial … training data; and" and "determining a third prediction … second actuarial model". However, the additional method steps of dependent claims 27 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 23 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 23 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 10: Dependent claim 10 further limits the method steps already recited and thereby narrows the identified abstract idea noted above but does not otherwise alter the analysis presented above. Accordingly, dependent claim 10 is ineligible. 
    
        
            
                                
            
        
    


Response to Arguments

• The Applicant argued: 
"[] Applicant herein amends claims 1, 6, 7, 21, and 22 as shown above. Applicant respectfully submits that these amendments render the º 112(a) rejections moot. " 
(REMARKS [as abridged], p. 10). 
However, the above-quoted arguments are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Regarding claim 7, the Specification does not describe "determining the training data does not include sufficient data for accurate predictions based at least in part on a confidence level associated with the training data is below a threshold level". The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 112 heading above. 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted June 11, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed 
• Specifically, the Applicant argued: 
"Claims 1-13 and 21-27 Recite Statutory Subject Matter Under 101 
"[] Applicant respectfully submits that these amendments obviate the º 101 rejection. Additionally, Applicant respectfully submits that the claims are patent eligible under º 101 at least because the claims (1) are not wholly directed to an abstract idea, and (2) recite features that amount to significantly more than the alleged abstract idea. 
"1. Claims 1-13 and 21-27 are Not Directed to an Abstract Idea 
"[T]he claims cannot be fairly said to fall into one or more of the groupings enumerated in the 2019 Guidelines, and as such, the Office has not carried its burden of establishing that the claims are directed to an abstract idea. 
'[T]he claims cannot be fairly said to fall into one of these groupings. For example, the claims do not focus on mathematical concepts that are recited or claimed. Second, the claims recite the generation and use of various data types, as well as the generation, training, and use of machine-learning models that determine reserve prediction, which can then be used to determine emerging trends and generate analysis tools to make service or reserve recommendation. In addition, the claims recite further training of the machine-learning models based at least in part on the difference between the metrics or the reserve prediction determined by the machine-learning model and the real data associated with claims. As such, the claims go far beyond mental processes or organizing human activity because the claims focus on operations that simply cannot be performed in the human mind and are directed to computer-centric problems and solutions. Just by way of example, generating a machine-learning model, training the model utilizing a specific dataset, and utilizing that trained machine-learning model to produce output a human being could not produce are not mental processes or methods or organizing human activity. In fact, these types of operations literally cannot be performed by a human as a mental process and are not processes that fairly amount to organizing human activity. In total, the Office cannot maintain the 
'[E]ven assuming arguendo that the Office could satisfy the first prong of the "abstract idea" analysis, under the second prong, the claims are integrated into a practical application and are therefore not directed to an abstract idea. For example, the claims recite novel functionality to allow for generation of data sets and trained models of sufficient quantity and quality to increase the accuracy of data analytics to be used across healthcare network member profiles and healthcare providers. At least these features show that the claims are integrated into a practical application specific to health-related data. These features also recite a clear improvement to the functioning of data analyses, including, for example, the ability to increase available data on which to perform analysis and, in turn, improve prediction accuracy and/or allow for more robust analysis techniques to be utilized. The features also affect a particular material change in the machine (i.e., generation of machine-learning models, training datasets, and training the models). As such, the claims are integrated into a practical application. 
"[] Applicant respectfully submits that the Office has not established a prima facie case of patent ineligibility with respect to claims 1-13 and 21-27. As such, Applicant requests withdrawal of the º 101 rejection of claims 1-13 and 21-27. 
"2. Claims 1-13 and 21-27 Recite Significantly More than the Alleged Abstract Idea 
"[T]he claims recite features that are sufficient to amount to significantly more than the abstract idea itself. 
'[R]egarding consideration of the features of a claim as a whole, in Bascom GlobalInternet Services, Inc. v. A T& TMobility LLC, the Federal Circuit recently emphasized that "[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, Serial Nowas known in the art. As is the case here [in Bascom], an inventive concept can be found in the nonconventional and nongeneric arrangement of known, conventional pieces." Bascom, 827 F.3d 1341, 1350 (2016). [] Similar to the claims under consideration in Bascom, even if arguendo all of the features that the currently pending claims recite are "known" or "conventional," the claims at issue are still patent eligible because the claims recite a "non-conventional and non-
'[T]he Office has not established that Applicant's claim elements constitute "well-understood, routine, conventional activities"[. T]he claims recite much more than that and much more than just the alleged abstract idea, and the Office does not provide a rationale under Berkheimer for those elements of the claims. Consequently, Applicant respectfully submits that the Office has not made a prima facie rejection of claims under Step 2B of the Mayo test. 
"[C]laims 1-13 and 21-27 recite significantly more than the abstract idea alleged by the Office. [] Applicant respectfully submits that the Office has not established a prima facie case of patent ineligibility with respect to claims 1-13 and 21-27. []" 
(REMARKS [as abridged], pp. 10-13). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted June 11, 2021 at REMARKS pp. 10-13 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. T*029 Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Regarding the Bascom Global Internet Services v. AT&T Mobility court decision cited by the Applicant, the Office finds that the legal holdings of Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 119 U.S.P.Q.2d 1236 (Fed Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the precise facts and the specific holdings of Bascom Global Internet Services v. AT&T Mobility in the Applicant's pending matter, the Office notes that in Bascom, claims were found to be eligible in Step 2B for methods and systems regarding filtering internet content. However, the precise facts present in the Applicant's pending matter are considerably different from the material facts in Bascom Global Internet Services v. AT&T Mobility with regard to Bascom's holdings. In BASCOM, the Federal Circuit vacated a judgment of ineligibility by the district court at Step 2B of the Mayo/Alice framework when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Contrastingly, the Applicant's alleged invention involves segmented actuarial modeling, and the claims presented in the Applicant's currently pending application do not include any inventive concept that may be found in any non-conventional and non-generic arrangement of any additional elements as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued Bascom Global Internet Services v. AT&T Mobility. Consequently, the Office concludes that the legal holdings of Bascom Global Internet Services v. AT&T Mobility can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20130346097 A1 by Adams; Jonathan Kaleb et al. discloses COMPUTER SYSTEM AND METHOD FOR PROCESSING DATA RELATING TO NURSE INTERVENTION PROGRAM DECISIONS.
USPGPub No. US 20160342751 A1 by Alstad; Colin Erik et al. discloses DYNAMIC TOPOLOGICAL SYSTEM AND METHOD FOR EFFICIENT CLAIMS PROCESSING.
USPGPub No. US 20080077451 A1 by Anthony; John J. et al. discloses System for synergistic data processing.
USPGPub No. US 20020035488 A1 by Aquila, Anthony et al. discloses System and method of administering, tracking and managing of claims processing.
USPGPub No. US 20020176500 A1 by BAKHMUTSKY, MICHAEL et al. discloses METHOD OF CONCURRENT MULTIPLE-MODE MOTION ESTIMATION FOR DIGITAL VIDEO.
USPAT No. US 5182705 A to Barr; Robin et al. discloses Computer system and method for work management.
USPAT No. US 8099303 B1 to Battaglia; Michael A. et al. discloses Method of providing enhanced health care, finance and benefit information via a personal health finance and benefits statement.
USPAT No. US 7392201 B1 to Binns; Gregory S. et al. discloses Insurance claim forecasting system.
USPGPub No. US 20170132711 A1 by Bruffey; Timothy et al. discloses SEQUENTIAL ESTIMATE AUTOMATION.

USPGPub No. US 20040019470 A1 by Card, Jill P. et al. discloses Control of complex manufacturing processes using continuous process data.
USPGPub No. US 20030083757 A1 by Card, Jill P. et al. discloses Scalable, hierarchical control for complex processes.
USPGPub No. US 20110077977 A1 by Collins; Dean et al. discloses METHODS AND SYSTEMS FOR DATA MINING USING STATE REPORTED WORKER'S COMPENSATION DATA.
USPGPub No. US 20190259103 A1 by Coonrod; Lane Garrison et al. discloses SYSTEM TO PREDICT IMPACT OF EXISTING RISK RELATIONSHIP ADJUSTMENTS.
USPGPub No. US 20170124662 A1 by Crabtree; Jason et al. discloses RISK QUANTIFICATION FOR INSURANCE PROCESS MANAGEMENT EMPLOYING AN ADVANCED DECISION PLATFORM.
USPGPub No. US 20090157436 A1 by Craycraft; Bruce discloses REVENUE CYCLE SYSTEM AND METHOD.
USPGPub No. US 20030167151 A1 by Ding, Yiping et al. discloses Enterprise management system and method which indicates chaotic behavior in system resource usage for more accurate modeling and prediction.
USPGPub No. US 20130110555 A1 by Dunham; Leslie S. et al. discloses SYSTEMS AND METHODS FOR MANAGING PHARMACY CLAIMS.
USPGPub No. US 20050119919 A1 by Eder, Jeffrey Scott discloses Risk transfer supply chain system.
USPGPub No. US 20150317337 A1 by Edgar; Marc Thomas discloses Systems and Methods for Identifying and Driving Actionable Insights from Data.
USPAT No. US 8560421 B1 to Erlanger; Michael David discloses Method and apparatus for continuous revaluation of contracts.
USPGPub No. US 20020152098 A1 by Evans, Bret A. et al. discloses System and method for facilitating interaction with a financial service.
USPGPub No. US 20160063425 A1 by Fettig; Karen et al. discloses APPARATUS FOR PREDICTING FUTURE VENDOR PERFORMANCE.
USPAT No. US 8423388 B1 to Galusha; Larry J. et al. discloses GUI for risk profiles.

USPGPub No. US 20180040064 A1 by Grigg; Alastair et al. discloses NETWORK-BASED AUTOMATED PREDICTION MODELING.
USPGPub No. US 20110270898 A1 by Guyan; George V. et al. discloses COMPONENT BASED INFORMATION LINKING DURING CLAIM PROCESSING.
USPAT No. US 7840422 B1 to Hail; Mitzi R. et al. discloses Systems and methods for managing insurance claims.
USPAT No. US 5613072 A to Hammond; Mark S. et al. discloses System for funding future workers compensation losses.
USPGPub No. US 20150170288 A1 by Harton; Brian N. et al. discloses SYSTEMS AND METHODS FOR WEATHER EVENT-BASED INSURANCE CLAIM HANDLING.
USPGPub No. US 20050234742 A1 by Hodgdon, Darren W. discloses Incentive based health care insurance program.
USPGPub No. US 20050186921 A1 by Hoo, Min Chuin et al. discloses Method and system for antenna selection diversity with prediction.
USPGPub No. US 20150058046 A1 by Huynh; Marc-Olivier et al. discloses INSURANCE CLAIM OWNERSHIP AND ASSIGNMENT SYSTEM.
USPAT No. US 6606615 B1 to Jennings; William P. et al. discloses Forecasting contest.
USPGPub No. US 20170186093 A1 by Jones; William R. et al. discloses RESOURCE ALLOCATION.
USPGPub No. US 20180075538 A1 by Konrardy; Blake et al. discloses AUTONOMOUS VEHICLE TECHNOLOGY EFFECTIVENESS DETERMINATION FOR INSURANCE PRICING.
USPAT No. US 9792656 B1 to Konrardy; Blake et al. discloses Fault determination with autonomous feature use monitoring.
USPGPub No. US 20110282964 A1 by Krishnaswamy; Dilip et al. discloses DELIVERY OF TARGETED CONTENT RELATED TO A LEARNED AND PREDICTED FUTURE BEHAVIOR BASED ON SPATIAL, TEMPORAL, AND USER ATTRIBUTES AND BEHAVIORAL CONSTRAINTS.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey et al. discloses Enhanced parimutuel wagering.

USPGPub No. US 20030115128 A1 by Lange, Jeffrey et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20170075806 A1 by Li; Pengchen et al. discloses PARALLEL MEMORY ALLOCATOR EMPLOYING LIVENESS METRICS.
USPGPub No. US 20120209634 A1 by Ling; Raymond Scott et al. discloses VEHICLE MONITORING SYSTEM.
USPGPub No. US 20050114253 A1 by Low, James J. III discloses Systems and methods for automated transactions processing.
USPGPub No. US 20100318487 A1 by Marvasti; Mazda A. discloses SELF-LEARNING INTEGRITY MANAGEMENT SYSTEM AND RELATED METHODS.
USPGPub No. US 20190063937 A1 by Moore; Michael E. et al. discloses System and Method for Vehicle Energy Management.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPAT No. US 7072863 B1 to Phillips; G. Michael et al. discloses Forecasting using interpolation modeling.
USPAT No. US 8935198 B1 to Phillips; G. Michael et al. discloses Analysis and prediction of data using clusterization.
USPAT No. US 6473084 B1 to Phillips; G. Michael et al. discloses Prediction input.
USPGPub No. US 20130151283 A1 by Ranicar, III; James A. et al. discloses SYSTEM AND METHOD FOR PROCESSING DATA RELATED TO GROUP BENEFIT INSURANCE HAVING CRITICAL ILLNESS COVERAGE.
USPGPub No. US 20170098193 A1 by ROBERTS; David et al. discloses FLEXIBLE AND PRIORITIZED MULTI-PURSE TABLES FOR MULTI-ACCOUNT BENEFIT PLAN MANAGEMENT AND PROCESSING.
USPGPub No. US 20070016542 A1 by Rosauer; Matt et al. discloses Risk modeling system.

USPGPub No. US 20160162733 A1 by ROUH; Alain et al. discloses METHOD AND A DEVICE FOR TRACKING CHARACTERS THAT APPEAR ON A PLURALITY OF IMAGES OF A VIDEO STREAM OF A TEXT.
USPGPub No. US 20120239582 A1 by Solari; Soren et al. discloses Computer-Based Method and Computer Program Product for Setting Floor Prices for Items Sold at Auction.
USPGPub No. US 20060116914 A1 by Stemple; Gordon A. discloses Method and system of identifying available reserve and subrogation funds for workers' compensation insurance carriers.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20020152157 A1 by Stoyanov, Atanas et al. discloses Computerized retail finance program selection systems and methods.
USPGPub No. US 20170063645 A1 by Testa; Patrizia et al. discloses Method, Computer Program and Node for Management of Resources.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20110060215 A1 by Tupin, JR.; Joe Paul et al. discloses APPARATUS AND METHOD FOR CONTINUOUS NONINVASIVE MEASUREMENT OF RESPIRATORY FUNCTION AND EVENTS.
USPGPub No. US 20070237098 A1 by Wang; Ye-Kui discloses Classified Media Quality of Experience.
USPGPub No. US 20030217019 A1 by Weiss, Gary Allen discloses System and method for increasing yield from performance contracts.
USPGPub No. US 20040064062 A1 by Zhou, Xiaohong et al. discloses Method for determining a metric of non-sustained arrhythmia occurrence for use in arrhythmia prediction and automatic adjustment of arrhythmia detection parameters.
USPGPub No. US 20060136273 A1 by Zizzamia; Frank et al. discloses Method and system for estimating insurance loss reserves and confidence intervals using insurance policy and claim level detail predictive modeling. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        10/06/2021